Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 4-5, 7, 9, 12-13, 15, 17 and 19 have been amended. Claims 6 and 14 have been canceled. Claims 21-22 have been newly added. Claims 1-5, 8-13 and 15-22 have been examined.

2.	Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.

Claim Interpretation
3.	For claims 8, 19-20, the phrases “one or more of” and “or” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
5.	Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite, determining that “the cryptographic vehicle key is associated with a ridehailing account that is associated with the mobile device or the vehicle”. It is unclear from the specification paragraph [0055] and from the claims how the “vehicle key” would be “associated with the mobile device”.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Elswick (U.S. Patent Application Publication 2018/0075287), and further in view of Outwater et al. (U.S. Patent Application Publication 2017/0115125; hereafter “Outwater”), and further in view of Scheim et al. (U.S. Patent Application Publication 2018/0205457; hereafter “Scheim”).
For claim 1, Elswick teaches a method for generating a vehicle identification using a mobile device, comprising:
connecting a mobile device application with a ridehailing application server (note Fig. 1 and paragraphs [0013] and [0035], user device has an application for connecting to taxi server);
connecting a vehicle computing system associated with a vehicle to the ridehailing application server (note Fig.1 and paragraphs [0013] and [0018], taxi vehicle connects with server);
sending, via the mobile device, a vehicle identification (ID) request message to a vehicle computing system, the vehicle ID request message to establish a connection between the vehicle and the mobile device (note paragraph [0036], step 312, user device sends a ride request, i.e. a request to establish a connection with vehicle); and
identifying the vehicle via a vehicle ID and a cryptographic vehicle key of a cryptographic key pair (note paragraphs [0040]-[0041], [0043], steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server).

Elswick differs from the claimed invention in that they fail to teach:
the vehicle ID request message to establish a visual light connection (VLC) between the vehicle and the mobile device;

Outwater teaches:
the vehicle ID request message to establish a visual light connection (VLC) between the vehicle and the mobile device (note paragraphs [0048] and [0074]-[0075], vehicle ID code is transmitted to user device with VLC connection);

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cryptographic vehicle identification of Elswick and VLC connection between user device and vehicle of Outwater. It would have been obvious because a simple substitution of one known element (VLC connection of Outwater) for another (light or laser beams of Elswick) would yield the predictable results of a vehicle and a mobile device exchanging identification information using a close range light connection for authentication.

The combination of Elswick and Outwater teaches;
identifying a light communication emission (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection) comprising the cryptographic vehicle key (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server)


The combination of Elswick and Outwater differs from the claimed invention in that they fail to teach:
wherein the light communication emission is generated using an interior cabin light of the vehicle.

Scheim teaches:
wherein the light communication emission is generated using an interior cabin light of the vehicle (note paragraphs [0027] and [0036], VLC transmitters may be cabin light and headlight).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick and Outwater and the VLC transmitted with cabin light and headlight of Scheim. It would have been obvious because a simple substitution of one known element (VLC transmitted using cabin light and headlight of Scheim) for another (VLC transmitted with headlamp of Outwater) would yield the predictable results of a vehicle and a mobile device exchanging authentication identification information using a close range light connection using cabin light and headlight.


For claim 9, the combination of Elswick, Outwater and Scheim teaches a system, comprising:
a processor (note paragraph [0029] of Elswick, processor); and
a memory for storing executable instructions (note paragraph [0030] of Elswick, memory storing software), the processor programmed to execute the instructions to:
connect a mobile device application with a ridehailing application server (note Fig. 1 and paragraphs [0013] and [0035] of Elswick, user device has an application for connecting to taxi server);
connect a vehicle computing system to the ridehailing application server (note Fig.1 and paragraphs [0013] and [0018] of Elswick, taxi vehicle connects with server);
send, via the mobile device, a vehicle identification (ID) request message to the vehicle computing system (note paragraph [0036] of Elswick, step 312, user device sends a ride request, i.e. a request to establish a connection with vehicle), the vehicle ID request message comprising a request to establish a visual light connection (VLC) between a vehicle and the mobile device (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection); 
identify the vehicle via a vehicle ID and a cryptographic vehicle key of a cryptographic key pair (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server); and 
identifying a light communication emission (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection) comprising the cryptographic vehicle key (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server), wherein the light communication emission is generated using an interior cabin light of the vehicle (note paragraphs [0027] and [0036] of Scheim, VLC transmitters may be cabin light and headlight).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cryptographic vehicle identification of Elswick and VLC connection between user device and vehicle of Outwater. It would have been obvious because a simple substitution of one known element (VLC connection of Outwater) for another (light or laser beams of Elswick) would yield the predictable results of a vehicle and a mobile device exchanging identification information using a close range light connection for authentication.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick and Outwater and the VLC transmitted with cabin light and headlight of Scheim. It would have been obvious because a simple substitution of one known element (VLC transmitted using cabin light and headlight of Scheim) for another (VLC transmitted with headlamp of Outwater) would yield the predictable results of a vehicle and a mobile device exchanging authentication identification information using a close range light connection using cabin light and headlight.


8.	Claims 2-5, 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater and Scheim as applied to claims 1 and 9 above, and further in view of Yi et al. (U.S. Patent Application Publication 2020/0223396; hereafter “Yi”).

For claim 17, the combination of Elswick, Outwater and Scheim teaches a visual light communication (VLC) system comprising:
a processor (note paragraph [0029] of Elswick, processor); and
a memory for storing executable instructions (note paragraph [0030] of Elswick, memory storing software), the processor programmed to execute the instructions to:
connect to a ridehailing application server (note Fig. 1 and paragraphs [0013] and [0035] of Elswick, user device has an application for connecting to taxi server);
receive, from a mobile device, a mobile device identification (ID) request message (note paragraph [0036] of Elswick, step 312, user device sends a ride request, i.e. a request to establish a connection with vehicle), wherein the request message includes a request to establish a visual light connection (VLC) between a vehicle and the mobile device (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection); 
generate, a VLC communication transmission (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection) comprising a vehicle ID and a cryptographic vehicle key of the cryptographic key pair, wherein the cryptographic vehicle key enables a VLC communication channel coupling the processor and the mobile device (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server); and 
identifying a light communication emission (note paragraphs [0048] and [0074]-[0075] of Outwater, vehicle ID code is transmitted to user device with VLC connection) comprising the cryptographic vehicle key (note paragraphs [0040]-[0041], [0043] of Elswick, steps 318 and 322-324, user device establishes a connection with vehicle and identifies vehicle with cryptographic key that was sent by server), wherein the light communication emission is generated using an interior cabin light of the vehicle (note paragraphs [0027] and [0036] of Scheim, VLC transmitters may be cabin light and headlight).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the cryptographic vehicle identification of Elswick and VLC connection between user device and vehicle of Outwater. It would have been obvious because a simple substitution of one known element (VLC connection of Outwater) for another (light or laser beams of Elswick) would yield the predictable results of a vehicle and a mobile device exchanging identification information using a close range light connection for authentication.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick and Outwater and the VLC transmitted with cabin light and headlight of Scheim. It would have been obvious because a simple substitution of one known element (VLC transmitted using cabin light and headlight of Scheim) for another (VLC transmitted with headlamp of Outwater) would yield the predictable results of a vehicle and a mobile device exchanging authentication identification information using a close range light connection using cabin light and headlight.


The combination of Elswick, Outwater and Scheim differs from the claimed invention in that they fail to teach:
receive, from a mobile device, a mobile device identification (ID) request message comprising a cryptographic mobile device key of a cryptographic key pair,

Yi teaches:
receive, from a mobile device, a mobile device identification (ID) request message comprising a cryptographic mobile device key of a cryptographic key pair (note paragraph [0082], operation 612, ride request includes passenger secret key used for encrypting passenger biometric data, i.e. mobile device key)

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater and Scheim and the user ride request including a secret key of Yi. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim and Yi because it would improve security by allowing the vehicle to authenticate the user in addition to the user authenticating the vehicle (note paragraphs [0003]-[0004] of Yi).


For claims 2 and 10, the combination of Elswick, Outwater, Scheim and Yi teaches claims 1 and 9, wherein the vehicle ID request message comprises a cryptographic mobile device key of the cryptographic key pair (note paragraph [0082] of Yi, operation 612, ride request includes passenger secret key used for encrypting passenger biometric data, i.e. mobile device key).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater and Scheim and the user ride request including a secret key of Yi. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim and Yi because it would improve security by allowing the vehicle to authenticate the user in addition to the user authenticating the vehicle (note paragraphs [0003]-[0004] of Yi).


For claims 3, 11 and 18, the combination of Elswick, Outwater, Scheim and Yi teaches claims 2, 10 and 17, further comprising:
determining, via the mobile device, that the cryptographic vehicle key is associated with a ridehailing account (note paragraph [0043] of Elswick, steps 322-324, mobile device determines decrypted vehicle key is associated with vehicle account associated with designated by server);
and responsive to determining that the cryptographic vehicle key is associated with the ridehailing account, generating an augmented reality identifier that identifies the vehicle on a display of the mobile device (note paragraph [0044] of Elswick, step 324, augmented video image data overlays graphical elements that identify the identified vehicle on the display).

For claims 4 and 12, the combination of Elswick, Outwater, Scheim and Yi teaches claims 3 and 11, wherein generating the augmented reality identifier on the display of the mobile device comprises:
receiving a video feed comprising images of the vehicle within a line of sight of the mobile device (note paragraph [0044] of Elswick, step 324, video image data captured by detector is on the display);
identifying, in the video feed, the light communication emission comprising the cryptographic vehicle key (note paragraphs [0042]-[0043] of Elswick, steps 320-324, mobile device determines decrypted vehicle key from light beacon in captured video images); and
generating an augmented reality representation that identifies the vehicle on the display of the mobile device, the generating based on the light communication emission comprising the cryptographic vehicle key (note paragraph [0044] of Elswick, step 324, augmented video image data overlays graphical elements that identify the identified vehicle on the display).

For claims 5, 13 and 19, the combination of Elswick, Outwater, Scheim and Yi teaches claims 4, 12 and 17, wherein the light communication emission is further generated using headlamps of the vehicle (note paragraph [0056] of Outwater, VLC communication may be implemented with headlamp; paragraphs [0027] and [0036] of Scheim, VLC transmitters may be cabin light and headlight).


9.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater, Scheim and Yi as applied to claims 3 and 9 above, and further in view of Zhang et al. (U.S. Patent Application Publication 2020/0223395; hereafter “Zhang”).
For claims 7 and 15, the combination of Elswick, Outwater, Scheim and Yi differs from the claimed invention in that they fail to teach:
wherein the determining comprises:
obtaining a cryptographically signed private key via the ridehailing application server; and
determining that the cryptographic vehicle key is associated with a ridehailing account that is associated with the mobile device or the vehicle based on the cryptographically signed private key and the cryptographic vehicle key.

Zhang teaches:
obtaining a cryptographically signed private key via the ridehailing application server (note paragraphs [0061] and [0064], ACM, i.e. vehicle, and mobile device obtain public key certificates for their private keys from rideshare management server); and
determining that the cryptographic vehicle key is associated with a ridehailing account that is associated with the mobile device or the vehicle based on the cryptographically signed private key and the cryptographic vehicle key (note paragraph [0064], mobile device and ACM may perform mutual authentication using public key certificates).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Elswick, Outwater, Scheim and Yi and the mutual authentication using public key certificates of Zhang. It would have been obvious because combining prior art elements (VLC connection for exchanging authentication information of the combination of Elswick, Outwater, Scheim and Yi; using public key certificates for mutual authentication of Zhang) according to known methods would yield the predictable results of a mobile device a vehicle performing mutual authentication with public key certificates to verify both devices are trusted by ride hailing platform and then performing verification of key used for the assigned ride.


10.	Claims 8, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater, Scheim and Yi as applied to claims 1, 9 and 17 above, and further in view of Pandit et al. (U.S. Patent 10,696,222; hereafter “Pandit”).
For claims 8, 16 and 20, the combination of Elswick, Outwater, Scheim and Yi differs from the claimed invention in that they fail to teach:
receive a vehicle action request comprising instructions to perform one or more of sounding a horn signal or flashing a vehicle light; and
sounding the horn signal or flashing the vehicle light responsive to receiving the instruction.

Pandit teaches:
receive a vehicle action request comprising instructions to perform one or more of sounding a horn signal or flashing a vehicle light (note column 11, lines 35-61, user device includes option 610 to request honking the horn and option 620 to flash the headlights); and
sounding the horn signal or flashing the vehicle light responsive to receiving the instruction (note column 11, line 65 through column 12, line 1, each time the user requests option 610 or 620, the vehicle receives a message and honks the horn or flashes the headlights accordingly).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater, Scheim and Yi and options for a user to request the vehicle to honk the horn or flash the headlights of Pandit. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim, Yi and Pandit because it would make it easier for a user to find their assigned vehicle in a dark parking lot or when there is a plurality of other vehicles around (note column 3, lines 12-22 and column 11, lines 49-62 of Pandit).


11.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Elswick, Outwater, Scheim and Yi as applied to claims 4 and 12 above, and further in view of Herman et al. (U.S. Patent 10,193,627; hereafter “Herman”).
	For claims 21-22, the combination of Elswick, Outwater, Scheim and Yi differs from the claimed invention in that they fail to teach:
	wherein an optimal exposure duration for each VLC source is determined based at least in part on an average value of a plurality of pixels within a sub-window associated with the video feed.

	Herman teaches:
	wherein an optimal exposure duration for each VLC source is determined based at least in part on an average value of a plurality of pixels within a sub-window associated with the video feed (note column 6, lines 18-33, optimal exposure for each source is determined based on median value of pixels within a sub-window).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the combination of Elswick, Outwater, Scheim and Yi and determining optimal exposure for VLC source of Herman. One of ordinary skill would have been motivated to combine Elswick, Outwater, Scheim, Yi and Herman because determining an optimal exposure for each VLC source would achieve a clear differentiation in the light intensity fluctuations compared to background noise while avoiding overexposure and blooming (note column 6, lines 30-33 of Herman).


Response to Arguments
12.	For claims 7 and 15, Applicant has requested reconsideration of the 35 USC 112(b) rejection in light of the claim amendments (note Remarks, page 7).
	Examiner maintains the 35 USC 112(b) rejection. The amendment does not change the fact that it is unclear how the “cryptographic vehicle key” could be “associated with a ridehailing account that is associated with the mobile device”. The other part of the “or” limitation (i.e. “the cryptographic vehicle key is associated with the a ridehailing account that is associated with the vehicle”; emphasis added by Examiner) is clear and understandable to one of ordinary skill in the art. However, the mobile device is used by the passenger to send a request message to hail a vehicle. It is unclear from both the Specification and the claims how the “cryptographic vehicle key” is “associated” with a “ridehailing account that is associated with the mobile device”.


	For claims 1,9 and 17, Applicant first argues “Scheim is entirely silent as to a light communication emission that is generated using an interior cabin light of the vehicle, because the provision of a VLC transceiver to illuminate part of the vehicle interior is not analogous to Applicant's claims, which recite a light communication emission that is generated using an interior cabin light of the vehicle” (note Remarks, pages 8-9).
	Examiner disagrees. The VLC transceiver of Scheim is used to more than “illuminate part of the vehicle interior” as asserted by Applicant. The VLC transceiver 104b of Scheim “is capable of VLC communication with devices 120 outside of the first vehicle 102. Exemplary exterior devices 120 include, but are not limited to, a second vehicle 122 that is VLC-enabled, a mobile device 124 carried by a pedestrian” (note paragraph [0034]). Therefore, the VLC transceiver 104b of Scheim is “an interior cabin light” that can be used in VLC communication with a mobile phone of a pedestrian outside of the vehicle.
	As noted in the rejection about, the combination of Elswick and Outwater teaches a VLC communication (Outwater) where the communication comprises a cryptographic vehicle key (Elswick). Therefore, the combination of Elswick, Outwater and Scheim teaches “identifying a light communication emission (Outwater) comprising the cryptographic vehicle key (Elswick), wherein the light communication emission is generated using an interior cabin light of the vehicle (Scheim)” as required by the claims.

	
	For claim 4, Applicant second argues, “Elswick is entirely silent as to a light communication emission that comprises the cryptographic vehicle key, where the light communication emission is identified from the video feed” (note Remarks, pages 9-10).
	Examiner disagrees. Elswick discloses a system where a server provides a cryptographic key (i.e. “cryptographic vehicle key”) to both a taxi and a mobile device user for the taxi to send a beacon signal to identify the vehicle (note paragraph [0021]). The mobile device may use the cryptographic key to decrypt the beacon message from the taxi (note paragraphs [0038]-[0040]). Therefore, the vehicle beacon “comprises the cryptographic vehicle key”. As noted above, the combination of Elswick and Outwater teaches “identifying a light communication emission (Outwater) comprising the cryptographic vehicle key (Elswick)”
	Elswick discloses the vehicle beacon (which comprises the cryptographic vehicle key) is identified in real-time video image data (note paragraphs [0042]-[0044]). Thus, the combination of Elswick and Outwater discloses “identifying, in the video feed (Elswick), the light communication emission (Outwater) comprising the cryptographic vehicle key (Elswick)” as required by the claims.


	For claim 7, Applicant third argues, “Zhang is entirely silent as to a cryptographic vehicle key is determined be associated with a ridehailing account based on the cryptographically signed private key and the cryptographic vehicle key, where the ridehailing account is associated with the mobile device or the vehicle. Pardit further fails to rectify the deficiencies of Scheim because Pardit is entirely silent as to a cryptographic vehicle key is determined be associated with a ridehailing account based on the cryptographically signed private key and the cryptographic vehicle key, where the ridehailing account is associated with the mobile device or the vehicle” (note Remarks, page 10).
	Examiner disagrees. Zhang discloses a vehicle access system where a security system provides credential information (e.g. public key certificate) to perform mutual authentication with a fleet of vehicles (note paragraph [0033]). The management server (i.e. ridehailing application server) signs public key certificates for the ACM of a vehicle and the mobile device of user (note paragraphs [0060]-[0064]) and then the user mobile device receives an encrypted access token that is signed by the management server (note paragraph [0059]). Thus, Zhang teaches “obtaining a cryptographically signed private key via the ridehailing application server” as required by the claims.
	Zhang further discloses that the ACM of the vehicle and the mobile device perform mutual authentication by exchanging public key certificates (note paragraphs [0059] and [0062]) that are verified using the public key of the management server. Both the ACM public key certificate (note paragraph [0062]) and access token (note paragraph [0063]) include the vehicle identifier (i.e. ridehailing account associated with the vehicle). Thus, Zhang teaches “determining that the cryptographic vehicle key is associated with a ridehailing account that is associated with the mobile device or the vehicle based on the cryptographically signed private key and the cryptographic vehicle key” as required by the claims.


	For claim 21, Applicant fourth argues, “Outwater, Yi, Scheim, Zhang, and Pardit, alone or in any combination, fail to remedy the deficiencies of Elswick, because Outwater, Yi, Scheim, Zhang, and Pardit are entirely silent as to determining an optimal exposure duration for each VLC source based at least in part on an average value of a plurality of pixels within a sub-window associated with the video feed” (note Remarks, pages 10-11).
	As shown in the rejection above, the combination of Elswick, Outwater, Scheim, Yi and Herman teaches the claimed limitations of claims 21-22.
	

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Donnelly et al. (U.S. Patent Application Publication 2018/0292916) teaches a rideshare request associated with a ridesharing account (note paragraph [0038]).

	Kadambala et al. (U.S. Patent Application Publication 2018/0309928) teaches adjusting exposure time for rows of pixels in VLC signals (note paragraph [0058]).

	Bitra et al. (U.S. Patent Application Publication 2019/0020412) teaches adjusting exposure time for rows of pixels when processing VLC signals (note paragraph [0026]).

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438